            Case 1:15-cr-00447-GHW Document 89 Filed                04/24/20
                                                                 USDC  SDNY Page 1 of 1
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
                                                                 DOC #:
UNITED STATES DISTRICT COURT                                     DATE FILED: 4/24/20
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------- X
                                                               :
 UNITED STATES,                                                :
                                                               :
                                                               :
                              -v-                              :
                                                               :      1:15-cr-447-GHW
 GEORGE PADILLA,                                               :
                                                               :           ORDER
                                               Defendant. ::
 ------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

       The Court understands that the defendant expects to consent to conduct the proceeding

scheduled for April 27, 2020 at 10:00 a.m. by remote means. The proceeding will take place by

Skype videoconference. To enter the conference, paste the following link into your browser:

https://meet.lync.com/fedcourts-nysd/gregory_woods/0F284M4I. You may be asked to

download software to use Skype’s videoconferencing features. Once you have entered the website,

please check your settings to ensure that the microphone selected within the Skype program is the

one that you wish to use for the proceeding. The Court anticipates that counsel, the defendant, and

probation will join by videoconference. The Court hopes that counsel will assist the defendant as

necessary so that he can participate by videoconference. In the event that any party has difficulty

accessing the Skype teleconference through the internet, the audio from the conference can also be

accessed using the following call in number and access code: Call in number: +19179332166;

Conference ID: 949373568.

       SO ORDERED.

Dated: April 24, 2020
                                                    __________________________________
                                                              GREGORY H. WOODS
                                                             United States District Judge
